NO. 07-12-0349-CV
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL C
                                       
                                AUGUST 7, 2012
                                       
                        ______________________________
                                       
                                       
                      IN RE ELIGAH DARNELL, JR., RELATOR
                                       
                       _________________________________
                                       
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	By this original proceeding, Relator, Eligah Darnell, Jr., an inmate proceeding pro se and in forma pauperis, seeks a writ of mandamus to compel the Potter County District Clerk, Caroline Woodburn, to file his civil complaint pursuant to chapter 14 of the Texas Civil Practice and Remedies Code.  For the reasons expressed herein, we deny Relator's request and dismiss his petition for writ of mandamus for want of jurisdiction.
This Court has the authority to issue writs of mandamus against a judge of a district or county court in our district and all writs necessary to enforce our jurisdiction.  Tex. Gov't Code Ann.  22.221(b) (West 2004).  In order for a district clerk to fall within our jurisdictional reach, it must be established that the issuance of the writ of mandamus is necessary to enforce our jurisdiction.  In re Coronado, 980 S.W.2d 691, 692-93 (Tex.App.San Antonio 1998, no pet.).  Relator has not demonstrated that the exercise of our mandamus authority against the Potter County District Clerk is appropriate to enforce our jurisdiction.  Consequently, we have no authority to issue a writ of mandamus against Caroline Woodburn.
Accordingly, the petition for writ of mandamus is dismissed for want of jurisdiction.
Patrick A. Pirtle
      							       Justice